Title: To Benjamin Franklin from Servin, 13 January 1783
From: Servin, Antoine-Nicholas
To: Franklin, Benjamin


Monsieura Rouen 13 Janvier 1783
Je n’ai reçû qu’avant hier La Lettre Que Vous avez bien Voulû m’Ecrire le 16 novembre dernier. Ce retardement etonnant a fait Que mon libraire n’a pû Vous Envoier de Basle l’Exemplaire Que Je Vous ai prié d’Agréer. Mais j’irai a paris dans Quelques Semaines et j’aurai l’honneur de Vous presenter en personne Mon hommage. Je desire d’autant plus Qu’il Vous Soit Agréable Que Je releve dans Mon Ouvrage les Vices de La Législation Criminelle d’angleterre Que Vous Connoissez Mieux que tout Autre.
Je Suis Avec Respect, De Votre Excellence Monsieur Le Trés humble & Trés obéissant Serviteur
Servinavt au parl.
  
Notation: Servin, Rouen 13 Janvr. 1783
